Exhibit 10.2




EXECUTIVE EMPLOYMENT AGREEMENT
EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made August 7, 2020 (“Effective
Date”), by and between Silvergate Bank, a California chartered commercial bank
(the “Bank”), and Silvergate Capital Corporation, a Maryland corporation, (the
“Parent”), and Derek J. Eisele (“Executive”).
NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:
1.     Engagement; Position and Duties.
(a)    Position and Duties. The Bank agrees to employ Executive in the position
of President and Chief Credit Officer, reporting to the Chief Executive Officer
(CEO). Executive shall devote best efforts, skills and abilities, on a full-time
basis, exclusively to the Bank’s business, performing the duties as directed and
required by the CEO. The Bank retains the right to change the position title and
reporting relationship from time to time but such changes shall not otherwise
alter the terms of this agreement, unless mutually agreed to by the Executive
and the Bank. Executive covenants and agrees to faithfully adhere to and fulfill
such policies as are established from time to time by the Board of Directors or
the Bank (“Policies”).
(b)     Performance of Services for Related Companies. In addition to the
performance of services for Bank, Executive shall, to the extent so required by
Bank, also perform services for one or more members of a consolidated group of
which Parent is a part (“Related Company”), provided that such services are
consistent with the kind of services Executive performs or may be required to
perform for Bank under this Agreement. If Executive performs any services for
any Related Company, Executive shall not be entitled to receive any compensation
or remuneration in addition to or in lieu of the compensation and remuneration
provided under this Agreement on account of such services for the Related
Company. The Policies will govern Executive’s employment by Bank and any Related
Companies for which Executive is asked to provide Services. In addition,
Executive covenants and agrees that Executive will faithfully adhere to and
fulfill such additional policies as may be established from time to time by the
board of directors of any Related Company for which Executive performs services,
to the extent that such policies and procedures differ from or are in addition
to the Policies adopted by Bank.
(c)     No Conflicting Obligations. Executive represents and warrants to Bank
that Executive is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with Executive’s obligations under this
Agreement or that would prohibit or hinder Executive, contractually or
otherwise, from performing Executive’s duties as under this Agreement and the
Policies.
(d)     No Unauthorized Use of Third-Party Intellectual Property. Executive
represents and warrants to Bank that Executive will not use or disclose, in
connection with Executive’s employment by Bank or any Related Company, any
patents, trade secrets, confidential information, or other proprietary
information or intellectual property as to which any other person or entity has
any right, title or interest, except to the extent that Bank or a Related
Company holds a valid license or other written permission for such use from the
owner(s) thereof. Executive represents and warrants to Bank that Executive has
returned all property and confidential information belonging to any prior
employer.
2.     Compensation.


1



--------------------------------------------------------------------------------




(a)     Base Salary. During the term of this Agreement, Bank shall pay to the
Executive a salary of $335,005 annually. Executive’s salary shall be paid in
equal bi-weekly installments, consistent with Bank’s regular salary payment
practices. Executive’s salary may be increased from time-to-time by Bank, in
Bank’s sole and absolute discretion, without affecting this Agreement. All
compensation shall be subject to the customary withholding tax and other
employment taxes and deductions as required by law. As an exempt employee, you
will not be eligible for overtime.
(b)     Bonus. Executive will be eligible to participate in Silvergate Bank
Discretionary Annual Cash Bonus Plan (the terms of the Plan which Executive
agrees to be bound by), with an initial annual bonus target equal to 40% of
Executive’s annual base salary for year ending December 31, 2020, and 30% of
Executive’s annual base salary for the year ending December 31, 2021 and for
each year thereafter. 
Executive agrees that the Board of Directors and Bank are not obligated to adopt
any bonus plan, to maintain in effect any bonus plan that may now be in effect
or that may be adopted during the term of Executive’s employment, or to pay
Executive a bonus unless a bonus is earned under the terms and conditions of any
bonus plan adopted by Bank.
(c)    Long-Term Incentive. Executive may (subject to Bank’s discretion) be
granted an annual long-term incentive benefit, comprised of restricted stock and
options, subject to the terms and progressive vesting contained in the 2018
Equity Compensation Plan. Bank retains full discretion over the type and terms
of the long-term incentive benefit.
(d)     Expense Reimbursements. Bank or a Related Company shall reimburse
Executive for reasonable travel and other business expenses (but not expenses of
commuting to a primary workplace) incurred by Executive in the performance of
Executive’s duties under this Agreement, subject to the Policies and procedures
in effect from time to time. Bank’s business expense reimbursement protocol can
be found in the Expense Administration Policy located on Bank’s intranet,
SharePoint.
(e)     Benefit Plans. Bank will provide Executive a comprehensive package of
health, dental, vision, life, and disability benefits. Executive’s eligibility
for those benefits is effective on the first day of the month following
Executive’s date of hire.
Eligibility in Bank’s 401(k) Plan commences on the first day of the quarter
following Executive’s date of hire. Bank currently contributes a discretionary
match on a quarterly basis of 50% of the first 5% of elective deferrals. Bank’s
contribution level is subject to change at its sole discretion.
Bank has the right, at any time and without any amendment of this Agreement, and
without prior notice to or consent from Executive, to adopt, amend, change, or
terminate any such benefit plans that may now be in effect or that may be
adopted in the future, in each case without any further financial obligation to
Executive; provided that such unilateral change does not apply to Executive in a
manner different than other Bank executives or employees of a comparable
executive level, except for changes required by applicable federal, state, or
local law, or implemented in response to any change of federal, state or local
law or regulation. Any benefits to which Executive may be entitled under any
benefit plan shall be governed by the terms and conditions of the applicable
benefit plan, and any related plan documents, as in effect from time to time.
(f)    Vacation; Sick Leave. Executive will be entitled to twenty-two (22) days
of vacation per year, accrued at a rate of 6.77 hours per pay period. As well
as, six (6) sick days per year, accrued


2



--------------------------------------------------------------------------------




at a rate of one hour per 30 hours worked per pay period up to a maximum of 48
hours per year. Bank recognizes all standard federal holidays. Executive is
subject to all paid time off policies as noted in the Employee Handbook.
Executive’s vacation shall be taken at such time as is consistent with the needs
and Policies of Bank and its Related Companies. Executive’s right to leave from
work due to illness is subject to the Policies and the provisions of this
Agreement governing termination due to disability, sickness or illness. The
Policies governing the disposition of unused vacation days and sick leave days
remaining at the end of Bank’s fiscal year shall govern the use of unused
vacation days or sick leave days.
3.     Competitive Activities.
During the term of Executive’s employment, and for twelve (12) months
thereafter, Executive shall not, for Executive or any third party, directly or
indirectly employ, solicit for employment or recommend for employment any person
employed by Bank or any Related Company. During the term of Executive’s
employment, Executive shall not, directly or indirectly as an employee,
contractor, officer, director, member, partner, agent, or equity owner, engage
in any activity or business that competes or could reasonably be expected to
compete with the business of Bank or any Related Company. Executive acknowledges
that there is a substantial likelihood that the activities described in this
Section would (a) involve the unauthorized use or disclosure of Bank’s or a
Related Company’s Confidential Information and that use or disclosure would be
extremely difficult to detect, and (b) result in substantial competitive harm to
the business of Bank or a Related Company. Executive has accepted the
limitations of this Section as a reasonably practicable and unrestrictive means
of preventing such use or disclosure of Confidential Information and preventing
such competitive harm.
4.     Intellectual Property and Confidential Information.
Executive acknowledges the execution and delivery to Bank of the Confidentiality
and Security Agreement (the “Confidentiality and Security Agreement”), attached
hereto as Exhibit A.
5.     Termination of Employment.
Executive understands and agrees that Executive’s employment has no specific
term. This Agreement, and the employment relationship, are “at will” and may be
terminated by Executive or by Bank (and the employment of Executive by any
Related Company) with or without cause at any time by notice given orally or in
writing. Except as otherwise agreed in writing or as otherwise provided in this
Agreement, upon termination of Executive’s employment, Bank and the Related
Companies shall have no further obligation to Executive, by way of compensation
or otherwise, as expressly provided in this Agreement or in any separate
employment agreement that might then exist between Executive and a Related
Company.
(a)     Payments Due Upon Termination of Employment. Upon termination of
Executive’s employment with Bank at any time and for any reason, in the event of
the termination of Executive’s employment by Bank for Cause, or termination of
Executive’s employment as a result of death, Disability, or resignation,
Executive will be entitled to receive only the severance benefits set forth
below, and Executive will not be entitled to any other compensation, award, or
damages with respect to Executive’s employment or termination of employment.
(i)     Termination for Cause, Death, Disability, or Resignation. In the event
of the termination of Executive’s employment by Bank for Cause, or termination
of Executive’s employment as a result of death, Disability, or resignation,
Executive will be entitled to receive


3



--------------------------------------------------------------------------------




payment for all accrued but unpaid salary actually earned prior to or as of the
date of termination of Executive’s employment, and vacation or paid time off
accrued as of the date of termination of Executive’s employment. Executive will
not be entitled to any cash severance benefits or additional vesting of any
stock options or other equity or cash awards.
(ii)     Termination Without Cause. In the event of termination of Executive’s
employment by Bank without Cause, Executive will be entitled to:
(A) the benefits set forth in paragraph (a)(i) of this Section;
(B) twelve (12) months of base salary, which may be paid in a lump sum or, at
the election of Bank, in installments consistent with the payment of Executive’s
salary while employed by Bank, subject to such payroll deductions and
withholdings as are required by law;
(C) payment in full of the prorated target Bonus due for the year in which
Executive was terminated without Cause and any Bonus due for the previous
completed performance period (if not previously paid), subject to such payroll
deductions and withholdings as are required by law; and
(D) twelve (12) months of any health insurance benefits that Executive was
receiving at the time of termination of Executive’s employment under a Bank
employee health insurance plan subject to COBRA.
This paragraph (a)(ii), shall not apply to termination of Executive’s employment
by a Related Company if Executive remains employed by Bank, or termination of
Executive’s employment by Bank if Executive remains employed by a Related
Company as long as there is no material diminution in Executive’s duties and
responsibilities or base salary and other incentive opportunities.
(iii)     Change of Control. If Bank (or any successor in interest to Bank that
has assumed Bank’s obligation under this Agreement) terminates Executive’s
employment without Cause or Executive resigns for Good Reason within twelve (12)
months following a Change of Control, Executive will be entitled to (A) the
benefits set forth in paragraph (a)(i) of this Section, and (B) the benefits set
forth in paragraph (a)(ii)(C) and (a)(ii)(D) of this Section, and (C)
twenty-four (24) months of base salary which may be paid in a lump sum or, at
the election of Bank, in installments consistent with the payment of Executive’s
salary while employed by Bank, subject to such payroll deductions and
withholdings as are required by law. After the twelve (12) months period
contemplated in this paragraph (a)(iii), the benefits of this paragraph (a)(iii)
expire and the terms provided for in paragraphs (a)(i) and (a)(ii) of this
Section will apply.
This paragraph (a)(iii) shall not apply to termination of Executive’s employment
by a Related Company if Executive remains employed by Bank or a successor in
interest, or termination of Executive’s employment by Bank or a successor in
interest if Executive remains employed by a Related Company.
(b)     Release. Bank’s obligation to make such payments under paragraphs
(a)(ii) and (a)(iii) of this Section and provide any other such benefits
contemplated herein shall be contingent upon:
(i)     Executive’s execution of a release in a form reasonably acceptable to
the Bank (the “Release”), which Release must be signed and any applicable
revocation period with


4



--------------------------------------------------------------------------------




respect thereto must have expired by the 30th day following Executive’s
termination of employment. The Release will not waive any of Executive’s rights,
or obligations of Bank or its successor in interest and the Related Companies,
regarding: (1) any right to indemnification and/or contribution, advancement or
payment of related expenses Executive may have pursuant to Bank’s Bylaws,
Articles of Incorporation, under any written indemnification or other agreement
between the parties, and/or under applicable law; (2) any rights that Executive
may have to insurance coverage under any directors and officers liability
insurance, other insurance policies of the Bank, COBRA or any similar state law;
(3) any claims for worker’s compensation, state disability or unemployment
insurance benefits, or any other claims that cannot be released as a matter of
applicable law; (4) rights to any vested benefits under any stock, compensation
or other employee benefit plan of the Bank; (5) any rights Executive may have as
an existing shareholder of the Bank; and (6) any claims arising after the
effective date of the Release. Nothing in the Release or any other agreement
between Executive and Bank will prohibit or prevent Executive from providing
truthful testimony or otherwise responding accurately and fully to any question,
inquiry or request for information or documents when required by legal process,
subpoena, notice, court order or law (including, without limitation, in any
criminal, civil, or regulatory proceeding or investigation), or as necessary in
any action for enforcement or claimed breach of this Agreement or any other
legal dispute with the Bank. If the Release has been signed and any applicable
revocation period has expired prior to the 30th day following Executive’s
termination of employment, then the severance payments above may be made on such
earlier date; provided, however, that if the 30th day following Executive’s
termination of employment occurs in the calendar year following the year of
Executive’s termination date, then the payments shall not be made earlier than
January 1 of such subsequent calendar year; and
(ii)     Executive’s tendering a written resignation as a director, if serving
as a director of Bank or any Related Company, as provided in Section 7.
(c)     Section 280G of the Code.
(i)     Notwithstanding anything in this Agreement to the contrary, if any
payment, distribution, or other benefit provided by the Bank to or for the
benefit of Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (collectively, the
“Payments”), (x) constitute a “parachute payment” within the meaning of Section
280G of the Code, and (y) but for this Section 5(c) would be subject to the
excise tax imposed by Section 4999 of the Code or any similar or successor
provision thereto (the “Excise Tax”), then the Payments shall be either:
(A)     delivered in full pursuant to the terms of this Agreement, or
(B)     delivered to such lesser extent as would result in no portion of the
payment being subject to the Excise Tax, as determined in accordance with
Section 5(b).
(ii)     The determination of whether Section 5(c)(i)(A) or Section 5(c)(i)(B)
shall be given effect shall be made by the Bank on the basis of which of such
clauses results in the receipt by Executive of the greater Net After-Tax Receipt
(as defined herein) of the aggregate Payments. The term “Net After-Tax Receipt”
shall mean the present value (as determined in


5



--------------------------------------------------------------------------------




accordance with Section 280G of the Code) of the payments net of all applicable
federal, state and local income, employment, and other applicable taxes and the
Excise Tax.
(iii)    If Section 5(c)(i)(B) is given effect, the reduction shall be
accomplished in accordance with Section 409A of the Code and the following:
first by reducing, on a pro rata basis, cash Payments that are exempt from
Section 409A of the Code; second by reducing, on a pro rata basis, other cash
Payments; and third by forfeiting any equity-based awards that vest and become
payable, starting with the most recent equity-based awards that vest, to the
extent necessary to accomplish such reduction.
(iv)     Unless the Bank and Executive otherwise agree in writing, any
determination required under this Section 5(c) shall be made by the Bank’s
independent accountants or compensation consultants (the “Third Party”), and all
such determinations shall be conclusive, final and binding on the parties
hereto. The Bank and Executive shall furnish to the Third Party such information
and documents as the Third Party may reasonably request in order to make a
determination under this Section 5(c). The Bank shall bear all fees and costs of
the Third Party with respect to all determinations under or contemplated by this
Section 5(c).
(d)     Definitions. For purposes of this Section, the following definitions
shall apply:
(i)      “Cause” shall mean a termination of Executive’s employment based upon a
finding by the Bank or its successor, acting in good faith and based on its
reasonable belief at the time, that Executive (a) has refused to perform the
explicitly stated or reasonably assigned, lawful, and material duties required
by Executive’s position (other than by reason of a disability or analogous
condition); (b) has committed or engaged in a material act of theft,
embezzlement, dishonesty or fraud, a breach of confidentiality, an unauthorized
disclosure or use of inside information, customer lists, trade secrets or other
confidential information; (c) has breached a material fiduciary duty, or
willfully and materially violated any other duty, law, rule, regulation that
relates to the performance of Executive’s duties to the Bank or Policies of the
Bank or its successor; (d) has been convicted of, or pled guilty or nolo
contendere to, misdemeanor involving moral turpitude or a felony; (e) has
willfully and materially breached any of the provisions of any agreement with
the Bank or its successor which causes material injury to the Bank; (f) has
willfully engaged in unfair competition with, or otherwise acted intentionally
in a manner materially injurious to the reputation, business or assets of, the
Bank or its successor; (g) has willfully and materially breached the Parent’s
Code of Business Conduct and Ethics; or (h) has improperly induced a vendor or
customer to break or terminate any material contract with the Bank or its
successor or induced a principal for whom the Bank or its successor acts as
agent to terminate such agency relationship.
(ii)     “Change of Control” shall mean (i) any consolidation or merger of the
Bank with or into any other corporation or other entity or person in which the
stockholders of the Bank prior to such consolidation or merger own, directly or
indirectly, less than fifty percent (50%) of the continuing or surviving
entity’s voting power immediately after such consolidation or merger, excluding
any consolidation or merger effected exclusively to change the domicile of the
Bank; or (ii) a sale or other disposition of all or substantially all of the
stock or assets of the Bank.


6



--------------------------------------------------------------------------------




(iii)     “Disability” shall mean Executive’s inability to perform the essential
functions of Executive’s job responsibilities for a period of one hundred eighty
(180) days in the aggregate in any twelve (12) month period.
(iv)     “Good Reason” shall mean the occurrence of any of the following events
or circumstances without Executive’s written consent: (i) a diminution in
Executive’s base salary; (ii) a material diminution in Executive’s authority,
duties or responsibility; (iii) a change in the principal geographic location at
which Executive performs services of over 50 miles; (iv) any requirement that
Executive engage in any illegal conduct; (v) a material breach by the Bank of
this Agreement or any other material written agreement between Executive and the
Bank; or (vi) Executive’s primary role being moved to a Related Company, unless
Executive reasonably agrees to the move of the primary role, which agreement
shall not be unreasonably withheld.
(v)     “Person” means any natural person or any corporation, partnership,
limited liability company, trust, unincorporated business association, or other
entity.
(vi)     “Voting Securities” means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.
6.     Turnover of Property and Documents on Termination.
Executive agrees that on or before termination of Executive’s employment,
Executive will return to Bank, and all Related Companies, all equipment and
other property belonging to Bank and the Related Companies, and all originals
and copies of confidential information (in any and all media and formats, and
including any document or other item containing confidential information) in
Executive’s possession or control, and all of the following (in any and all
media and formats, and whether or not constituting or containing confidential
information) in Executive’s possession or control, Bank’s: (a) financial
information, (b) personnel data, (c) customer/client data, (d) observation,
data, written material, records, documents, computer programs, software,
firmware, inventions, developments, designs, promotional ideas, pricing,
potential customers/client, (e) customer/client preferences, marketing
information or strategies, practices, processes, techniques, (f) trade secret,
products, or any research related to or arising out of the actual or anticipated
research, development, products, organization, business or finances of Bank and
any Related Companies; (g) any and all intellectual property developed by
Executive during the course of employment; and (h) the manual and memoranda
related to the Policies. To the extent there is a conflict between this Section
6 and the Confidentiality and IP Agreement executed by the Executive, the
Confidentiality and IP Agreement provisions control.
7.     Resignation as a Director on Termination of Employment.
If Executive’s employment by Bank is terminated for any reason or for no reason,
whether by way of resignation, Disability, or termination by Bank with or
without Cause, and if Executive is then a member of the Board of Directors of
Bank or any Related Company, Executive shall before or on the day of such
termination of employment resign from the Board of Directors of Bank and from
the board of directors of each and every Related Company, by delivering to Bank
(and each Related Company, as applicable) a letter or other written
communication addressed to the Board of Directors


7



--------------------------------------------------------------------------------




of Bank (and each Related Company, as applicable) stating that Executive is
resigning from the Board of Directors of Bank (and each Related Company, as
applicable) effective immediately. A business day shall be any day other than a
Saturday, Sunday, or federal holiday on which federal offices are closed.


8.     Arbitration.
Except for injunctive proceedings against unauthorized disclosure of
confidential information, any and all claims or controversies between Bank or
any Related Company and Executive, including but not limited to (a) those
involving the construction or application of any of the terms, provisions, or
conditions of this Agreement or the Policies; (b) all contract or tort claims of
any kind; and (c) any claim based on any federal, state, or local law, statute,
regulation, or ordinance, including claims for unlawful discrimination or
harassment, shall be submitted to binding arbitration in accordance with the
then current Judicial Arbitration and Mediation Service (JAMS) Employment
Arbitration Rules & Procedures (which can be found at:
https://www.jamsadr.com/rules-employment-arbitration/english) (the “Rules”).
Judgment on the award rendered by the arbitrator(s) may be entered by any court
having jurisdiction over Bank and Executive. The location of the arbitration
shall be San Diego, California. Unless Bank or a Related Company and Executive
mutually agree otherwise, the arbitrator shall be a retired judge selected from
a panel provided by the American Arbitration Association, or the Judicial
Arbitration and Mediation Service (JAMS). Bank, or a Related Company, if the
Related Company is a party to the arbitration proceeding, shall pay the
arbitrator’s fees and costs. Executive shall pay for Executive’s own costs and
attorneys’ fees, if any. Bank and any Related Company that is a party to an
arbitration proceeding shall pay for its own costs and attorneys’ fees, if any.
However, if any party prevails on a statutory claim which affords the prevailing
party attorneys’ fees, the arbitrator may award reasonable attorneys’ fees and
costs to the prevailing party. Bank or any Related Company and Executive are
entitled to meaningful discovery of essential documents and witnesses as
determined by the arbitrator in accordance with the Rules.
All issues and questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the Federal Arbitration Act, 9 U.S.C. Sec I, et seq., and the
laws of the State of California, without giving effect to any conflict of law.
EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.
9.     Severability.
In the event that any of the provisions of this Agreement or the Policies shall
be held to be invalid or unenforceable in whole or in part, those provisions to
the extent enforceable and all other provisions shall nevertheless continue to
be valid and enforceable as though the invalid or unenforceable parts had not
been included in this Agreement or the Policies. In the event that any provision
relating to a time period of restriction shall be declared by a court of
competent jurisdiction to exceed the maximum time period such court deems
reasonable and enforceable, then the time period of restriction


8



--------------------------------------------------------------------------------




deemed reasonable and enforceable by the court shall become and shall thereafter
be the maximum time period.
10.     Agreement Read and Understood.
Executive acknowledges that Executive has carefully read the terms of this
Agreement, that Executive has had an opportunity to consult with an attorney or
other representative of Executive’s own choosing regarding this Agreement, that
Executive understands the terms of this Agreement and that Executive is entering
this Agreement of Executive’s own free will.
11.     Complete Agreement; Modification.
This Agreement is the complete agreement between Executive and Bank on the
subjects contained in this Agreement. This Agreement supersedes and replaces all
previous correspondence, promises, representations, and agreements, if any,
either written or oral with respect to Executive’s employment by Bank or any
Related Company and any matter covered by this Agreement. No provision of this
Agreement may be modified, amended, or waived except by a written document
signed both by Bank and Executive.
12.     Governing Law.
This Agreement shall be construed and enforced according to the laws of the
State of California.
13.     Assignability.
This Agreement, and the rights and obligations of Executive and Bank under this
Agreement, may not be assigned by Executive. Bank may assign any of its rights
and obligations under this Agreement to any successor or surviving corporation,
limited liability company, or other entity resulting from a merger,
consolidation, sale of assets, sale of stock, sale of membership interests, or
other reorganization, upon condition that the assignee shall assume, either
expressly or by operation of law, all of Bank’s obligations under this
Agreement.
14.     Survival.
This Section 14 and the covenants and agreements contained in Sections 4 and 6
of this Agreement shall survive termination of this Agreement and Executive’s
employment.
15.     Notices.
Any notices or other communication required or permitted to be given under this
Agreement shall be in writing and shall be mailed by certified mail, return
receipt requested, or sent by next business day air courier service, or
personally delivered to the party to whom it is to be given at the address of
such party set forth on the signature page of this Agreement (or to such other
address as the party shall have furnished in writing in accordance with the
provisions of this Section 15).




[SIGNATURES TO THE EXECUTIVE EMPLOYMENT AGREEMENT ARE FOUND ON THE FOLLOWING
PAGE]






9



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.


EXECUTIVE: DEREK J. EISELE
/s/ Derek J. Eisele
Name: Derek J. Eisele




BANK: SILVERGATE BANK
By: /s/ Alan J. Lane                                                      
      Alan J. Lane
Its: Chief Executive Officer





PARENT: SILVERGATE CAPITAL CORPORATION
By: /s/ Alan J. Lane
Alan J. Lane
Its: Chief Executive Officer












10



--------------------------------------------------------------------------------






Exhibit A
Confidential and Security Agreement


11



--------------------------------------------------------------------------------


a102_image1a01.jpg [a102_image1a01.jpg]
Confidentiality and Security Agreement






Silvergate Bank (the “Bank”) regards the security and confidentiality of data
and information to be of utmost importance. Further, it is the intent of this
Agreement to ensure that confidential information, in any format, is not
divulged outside of the Bank without explicit approval to do so by the Board of
Directors, senior management, or the Chief Information Security Officer of the
Bank. The Bank requires all users of data and information to follow the
procedures outlined herein.


Policy of Confidentiality of Data
Each individual granted access to data (customer and proprietary corporate data)
and hardcopy information holds a position of trust and must preserve the
security and confidentiality of the information he/she uses. Users of Bank data
and information are required to abide by all applicable federal and State
guidelines, regulations and laws, and Bank policies regarding the
confidentiality of data, including but not limited to the Gramm-Leach- Bliley
Act (GLBA), Regulation P, California SB-1, and the Health Insurance Portability
and Accountability Act (HIPAA). All users of Bank data and information must read
and understand how the Bank policies regarding the privacy and security of
customer and Bank data apply to their respective job functions. All users with
access to our core Bank system or other Bank computer systems acknowledge that
they have read and agree to abide by the Bank’s Acceptable Use Policy.
Any individual with authorized access to the Bank’s computer information system,
records, or files, is given access to use the Bank’s data or files solely for
the business of the Bank and must not divulge this information outside of the
Bank or to other Bank employees/interns unless a valid business purpose exists.
Specifically, with respect to Bank records or information, individuals must:
•
Access data solely in order to perform his/her job responsibilities;

•
Not seek personal benefit or permit others to benefit personally from any data
that has come to them through their work assignments;

•
Not make or permit unauthorized use of any information in the Bank’s information
systems or records;

•
Not enter, change, delete, or add data to any information system or files
outside the scope of their job responsibilities, that is in conflict with a Bank
policy, or has malicious, fraudulent, or negligent intent;

•
Not include or cause to be included in any record or report a false, inaccurate,
or misleading entry known to the user as such;

•
Not alter or delete or cause to be altered or deleted from any records, report
or information system, a true and correct entry;

•
Not release Bank data other than what is required for the completion of job
responsibilities;

•
Not exhibit or divulge the contents of any record, file, or information system
to any person unless it is necessary for the completion of their job
responsibilities.





1

--------------------------------------------------------------------------------







It is the individual’s responsibility to report immediately to his/her
supervisor and/or to the Bank’s Chief Information Security Officer any violation
of this Agreement or any other action that violates customer confidentiality or
the confidentiality of Bank data.


Security Measures and Procedures
All users of Bank information systems are supplied with an individual user
account to access the data necessary for the completion of their job
responsibilities. Users of the Bank’s information systems are required to follow
the procedures below:
•
All transactions processed by a user ID and password are the responsibility of
the person to whom the user ID was assigned. The user ID and password must
remain confidential and must not be shared with anyone.

§
Using someone else’s password is a violation of policy, no matter how it was
obtained.

§
To reduce the risk of passwords being shared, passwords are not to be posted on
or near workstations.

§
It is each individual’s responsibility to change their password immediately if
there is a belief that someone else has or could have obtained it.

§
Passwords must be changed periodically and/or if there is reason to believe they
have been compromised or revealed inadvertently.

•
Access to any customer or employee/intern information (in any format) is to be
determined based on specific job requirements. Users are prohibited from viewing
or accessing additional information (in any format) unless authorized to do so.
Any access obtained without authorization is considered unauthorized access.
Users may not divulge customer or employee/intern information to any third party
without specific approval from senior management or the Chief Information
Security Officer.

•
To prevent unauthorized access, users must log off of all applications that are
sensitive in nature, such as customer/employee/intern personal information, when
leaving their workstation. Users agree to log off or secure their workstations
during any period of absence.

•
Temporary employees and interns should not have access to Bank systems, by
default. Written approval from senior management and the Chief Information
Officer is required if it is determined that access is required.

•
Users agree to properly secure and dispose of any outputs or files created or
used in the course of their job functions in a manner that fully protects the
confidentiality of the records.

•
Customer and employee/intern data must be secured during any absence from a
user’s workstation.



By my signature below, I agree to and understand the contents of this
Confidentiality and Security Agreement. I understand that, if granted access to
process transactions via our core Bank System or other Bank information systems,
any information I enter or change is effective immediately. Accordingly, I
understand I am responsible for any entries made using my user ID. I agree not
to share or divulge my user ID or PIN/password to any other individuals.




2

--------------------------------------------------------------------------------







I understand that my access to Bank data and information systems is for the sole
purpose of carrying out my job responsibilities, and confidential information is
not to be divulged outside of the Bank, except as stated herein. Breach of
confidentiality, including aiding, abetting, or acting in conspiracy with any
other person to violate any part of this Agreement, or any laws and regulations
including, but not limited to, GLBA, California SB-1, HIPAA, and Regulation P,
may result in disciplinary action, up to and including termination.






     Derek J. Eisele    
 
     /s/ Derek J. Eisele
 
August 7, 2020
     Name
 
    Signature
 
Date







3

